DETAILED ACTION
Examiner acknowledges receipt of the reply filed 1/6/2021, in response to the non-final office action mailed 9/17/2020.
Claims 1, 2, 4, and 9-13 are pending.  Claim 3 has been canceled.  Claims 10-13 remain withdrawn from further prosecution for the reasons made of record.
Claims 1, 2, 4 and 9 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner comment 
Claims 10-13 have been withdrawn from further prosecution.  The claim status identifiers should be amended to reflect the claims are withdrawn.

Drawings- withdrawn, in part 
The objection of the drawings is withdrawn in view of the replacement drawings an amendment to the specification filed 1/6/2021. Examiner notes that the objection to the drawings is maintained with respect to color drawings [Fig. 2].  See below. 

Claim Objections- withdrawn
The objection of claim 1 is withdrawn in view of the amendment filed 1/6/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claim 3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 1/6/2021 which cancel claim 3.

Claim Rejections - 35 USC § 103- withdrawn
The rejection of claims 1, 2, and 9 under 35 U.S.C. 103 as being unpatentable over Leuschner et al. (U.S. 2014/0127241-previously cited), in view of Dedera et al. (U.S. 2004/0023870- previously cited), is withdrawn in view of the amendment filed 1/6/2021.

Double Patenting- withdrawn
The rejection of claims 1-3, and 9 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 9 of copending Application No. 16/266461 (hereinafter referred to as “the ‘461 application”), in view of Leuschner et al. (U.S. 2014/0127241- previously cited), is withdrawn in view of the amendment filed 1/6/2021. 

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive.  An action on the merits is set forth herein.

Drawings- maintained, in part
The drawings are objected to for the following reasons:  
.  
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Response to arguments
Applicant traverses the objection at p. 7 of the reply filed 1/6/2021.  Applicant states “applicant did not intend to include color drawings and is not aware of any reference to color in the specification”.  
The objection is maintained because Fig. 2 include statement (within the drawing) “the blue part may be changed into PEG if the customer needs”.  This reference to color imaging is deemed to construe a color drawing.
Examiner recommends that applicant amend Fig. 2 to delete reference to “the blue part”.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Sequence listing - new objection
The objection is necessitated by the amendment filed 1/6/2021.
The Sequence listing filed 1/6/2021 is objected to.  The Sequence listing was amended in order to add SEQ ID NOs: 65 and 66.  The original filed sequence listing, filed 1/23/2019, had a total of 64 sequences.  Examiner notes that the peptide sequences of SEQ ID NOs: 65 and 66 are the exact same peptide sequence.
The sequence listing should be amended to delete SEQ ID NO: 66 because it is duplicate of SEQ ID NO: 65.
Examiner further notes that the specification filed 1/6/2021 should be amended to properly reflect SEQ ID NO: 65, NOT SEQ ID NO: 66.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1, 2, 4 and 9 remain/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  This rejection is maintained from the office action mailed 9/17 2020, but has been amended to reflect claims filed 1/6/2021.
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. A “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
Scope of the claimed genus

Dependent claim 2 states that the lytic peptide comprises SEQ ID NO: 1.  Dependent claim 4 recites wherein the bivalent linker is formed by reacting SMCC with a thiol-C6 linker and a cysteine.
The specification teaches that the lytic peptide has the sequence formula set forth in SEQ ID NO: 2. This peptide formula is 18 amino acids in length and consists of positively charged and hydrophobic amino acids.  The specification does not restrict the composition of the amino acids, is the amino acids include natural non-naturally occurring amino acids.  The specification only teaches one specific sequence that falls within this peptide formula, SEQ ID NO: 1.  The specification teaches other lytic peptides at p. 13, all of which are shorter in sequence than that of SEQ ID NO: 1.  Examiner notes that the lytic peptides of p. 13 of the specification range in length from 4-10 amino acids. Therefore, the lytic peptides provided in the specification are not representative of SEQ ID NO: 18 which is 18 amino acids in length.
The term bivalent linker is not expressly defined.  However, the specification states that bivalent linker can be any molecule suitable to link a compound, polypeptide, or nucleic acid to a TTL (e.g., CpG ODN) (specification at p. 10, ll. 29-30).  The specification further teaches features that can be included in a bivalent linker, e.g., does not include nucleotides, but can comprise atoms such as oxygen or sulfur, or cleavable See specification at pp. 10-11.  Given the broadest reasonable claim interpretation, in bivalent linker can consist of any chemical and physical structure as long as it has two points of attachment for the TLR9 targeting ligand and lytic peptide, respectively.
The combinations of lytic peptides and bivalent linkers is infinite. However, the specification is limited to the examples that were reduced to practice.  
Assessment of whether species are disclosed in the original specification
A specific TLR9 targeting ligand is that of SEQ ID NO: 14 (example 1).  A specific, fully defined lytic peptide of SEQ ID NO: 2, is that of SEQ ID NO:1 (claim 2, example 1).  A specific “bivalent linker” is recited in claim 4 and Fig. 2, example 1.  
Assessment of whether disclosed species are representative of the claimed genus
MPEP § 2163 states that a “representative number of species” means that the species which are adequately described are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.
In the instant case, the genus encompassed by “lytic peptides and bivalent linkers” can conceivably include numerous compounds and chemicals.  Moreover, the combinations of these components and how they are structurally/physically arranged with each other to the claimed molecules are infinite.
Identifying characteristics and structure/function correlation
In the absence of a reduction to practice of a representative number of species, the written description requirement for a claimed genus may be satisfied by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical  
Physical and/or chemical properties: The specification does not describe the physical and/or chemical properties of lytic peptides and bivalent linkers that would be suitable for combination to the claimed molecules.
There are numerous possible lytic peptides and bivalent linkers, and combinations thereof that can form of the instant claims. There are no limits within the specification as to the physical and chemical compositions that fall within the broad, generic umbrella terms of “lytic peptides” and “bivalent linkers ".  There are certainly many compounds that would qualify as lytic peptides, and bivalent linkers but would not be physically compatible with each other, e.g., differences of charge, pH, size constraints, etc.  There is also no guidance to the skilled artisan as to how the numerous TLR9 targeting ligand, lytic peptides, and bivalent linkers can be physically arranged with respect to the other components (e.g., attachment sites). 
The specification only reduced to practice a single species of TLR9 targeting ligand (SEQ IN NO: 14), lytic peptide (SEQ ID NO: 1), and bivalent linker (Fig. 2).  The skilled artisan would be hard-pressed to extrapolate TLR9 targeting ligands, lytic peptides, and bivalent linkers, and combinations thereof that would be compatible based on a single representative example.  
Structure/Function Correlation: The specification does not describe a correlation between the structures of lytic peptides and bivalent linkers and the requisite functional properties of each group. There are certainly compounds that would qualify as lytic peptides, and bivalent linkers but would be unsuitable combinations for the claimed molecules that further require a TLR9 targeting ligand, e.g., due to steric hindrance, etc.
	Accordingly, the specification fails to provide guidance on the specific structural features of the genus that account for the function of the genus, lytic peptides and bivalent linkers.  Absent this information, the skilled artisan cannot readily envision compounds that are lytic peptides and bivalent linkers, much less can be combined to form molecules that retain functional ability to target binding of TLR9 in cancer cells expressing a tumor antigen.
In conclusion, for these reasons, the skilled artisan would not reasonably conclude that the inventor(s), at the time the application was filed, had possession of the full scope of the claimed invention.
Response to arguments
Applicant traverses the rejection at page 7 of the reply filed 1/6/2021.  Applicant asserts that the amendment filed 1/6/2021 [amending claim 1 to recite the limitations of claim 3] overcomes the instant rejection.  
Applicant states that “the claimed method is the unexpected ability of CpG-lytic peptide conjugates to be internalized by cancer cells in a manner sufficient to allow the lytic peptide to effectively kill the target cell” (p. 7).  Applicant asserts that “there is no reason to doubt that other lytic peptides known to be effective at killing a cell would not Id.  Applicant states that “one of ordinary skill in the art could easily substitute other known CpG oligodeoxynucleotides known to bind TLR9”.  Id. 
Examiner has reviewed and considered applicant’s arguments but is not persuaded.
Examiner first notes that the instant claims are drawn to a molecule comprising a TLR9 targeting ligand [unmethylated CpG oligodeoxynucleotide] conjugated to a lytic peptide [SEQ ID NO: 2] via a bivalent linker.  Information relating to the claimed method and the assertion of unexpected results has no bearing on the findings of a written description rejection.
Examiner reminds applicant that the written description inquiry is limited to that which is contained within the four corners of the specification, not the extent to which the skilled artisan, given his or her knowledge of the art, would have considered it to expand with only routine experimentation. See Ariad Pharms. Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); see also id. at 1352 (“[I]t is the specification itself that must demonstrate possession. . . . a description that merely renders the invention obvious does not satisfy the requirement.").
The instant rejection relates to not only the components, e.g. lytic peptides and bivalent linkers, but also as to the identity of the specific combinations of lytic peptide, bivalent linker, and TLR9 targeting ligand that can be structurally and physically combined in order to then be useful in the claimed methods.  Examiner reiterates that there are many combinations that would not be suitable or compatible for a variety of 
It is further noted that applicant reduced to practice a single molecule that is encompassed with the instant claim scope.  Specifically, applicant reduced to practice a molecule comprising a TLR9 targeting ligand of SEQ ID NO: 14 conjugated to a lytic peptide of SEQ ID NO: 2, via a bivalent linker found in Fig. 2, example 1.  
With regard to lytic peptides, page 13 of the specification teaches various lytic peptides, many of them are only 4-10 amino acids in length which are not representative of SEQ ID NO: 18 which is 18 amino acids in length.  Thus, contrary to applicant’s arguments, the skilled artisan is not provided any guidance as to other lytic peptide sequences that not only fall within the claim scope but would be further conducive and compatible for inclusion in the claimed conjugate molecules.
Examiner further notes that the recitation of a bivalent linker merely describes that it has to functional ends that can be used to attach components.  The name bivalent fails to provide any actual illustrative information regarding the chemical or physical structure of the linker.  Applicant’s specification only reduced to practice a single bivalent linker.  Thus the skilled artisan is hard-pressed to be able to extrapolate to all iterations of linkers that would be suitable for the claimed molecules.
The rejection is maintained for at least these reasons and those previously made of record.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 remains/is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This rejection is maintained from the office action mailed 9/17 2020, but has been amended to reflect claims filed 1/6/2021.
Claim 4 has been amended to recite “wherein the bile bivalent linker is formed by reacting a succinimidyl 4-(N-maleimidomethyl)cyclohexane-1-carboxylate) cyclohexane-1-carboxylate linker with a thiol-C6 linker and a cysteine”.
Examiner notes that the amendment still recites the phrase “C6”.  Merely based on the phrase “C6”, the skilled artisan would interpret this as being an alkyl chain consisting of six carbons.  In actuality, the specification has support for a chain comprising six carbons that are interrupted with 2 oxygen molecules in the carbon chain backbone. Specifically, a -C3(O)C3(O)- chain.  
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: which end of the bivalent linker attached to the DNA oligonucleotide and the lytic peptide, respectively.  


TLR9 binding ligand				bivalent linker			peptide
unmethylated CpG oligodeoxynucleotide -[C6 linker- SMCC structure-cysteine]- lytic peptide

In order to overcome the instant rejection, applicant must precisely define the metes and bounds of the claimed bivalent linker.  The skilled artisan must be apprised of the actual structure that applicant is claiming in the spatial arrangement of each of the claimed components both within the bivalent linker, as well as the components relate to the overall structure of the molecule; e.g. structural relationship of the bivalent linker with the TLR9 targeting ligand and lytic peptide, respectively.
Examiner cautions applicant from amending the claim in a manner which may introduce new matter.
Response to arguments
Applicant traverses the rejection at pages 7-8 of the reply filed 1/6/2021.  Applicant asserts that the amendment to recite that the linker is “formed by reacting” overcomes the indefinite rejection of claim 4.  
Examiner has reviewed and considered applicant’s arguments but is not persuaded.  As noted in the above rejection, the specific definition of what constitutes a “C6” linker as found in the specification is not consistent with the common usage of the term [alkyl chain consisting of 6 carbons in the backbone structure].  Furthermore, the recitation “is formed by reacting a” create the product-by-process claim.  Applicant’s 
The rejection is maintained for at least these reasons.

Closest prior art 
The closest prior art to the instant claims is Leuschner et al. (U.S. 2014/0127241-previously cited).
Leuschner et al. teach conjugates that bind to targets, methods of using conjugates that bind to targets and methods of treating undesirable or aberrant cell proliferation or hyperproliferative disorders, such as tumors, cancers, neoplasia and malignancies that express a target (abstract).  The reference teach antibody conjugates that comprise an antibody that binds to a target and polypeptide conjugates that include a lytic domain, e.g., KFAKFAKKFAKFAKKFAKFAKKFAKFAK (SEQ ID NO: 7) (paras. [0007]). Antibody targets include receptors that bind to antigens, receptors or ligands, including cluster of differentiation (collectively known as CD molecules or CD markers) (para. [0012]). Antigen targets also include tumor associated antigens (TAAs)(para. [0013]). The antibody and lytic domain can be joined by a peptide or non-peptide linker 
Leuschner et al. do not expressly teach or suggest a toll-like receptor-9 targeting ligand, much less a TLR9 targeting ligand that is an unmethylated CpG oligodeoxynucleotide.
Accordingly, the instant claims are free of the prior art.

Conclusion
No claims are allowed.

Claims 1, 2, 4 and 9-13 are pending.  Claims 1, 2, 4 and 9 are rejected. Claims 10-13 are withdrawn.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654